




[falogo.jpg]


December __, 2012


[NAME]
430 Airport Road
Greeneville, Tennessee 37745




[NAME]:


As you know, participants in our fiscal year 2012 annual incentive plan are
eligible to receive payment of a discretionary annual incentive award, as a
scaled percentage of base salary, depending on our level of achievement of
specified operating income goals for the year. Annual incentive awards are
typically determined by the compensation committee of our board of directors in
February of the following year after our audited consolidated financial
statements for the relevant fiscal year have been published.


We are pleased to announce that the compensation committee has determined to pay
the annual incentive awards for fiscal year 2012 performance under a two-step
process as described below and subject to the recipients' agreeing to the
following terms and conditions of payment. Specifically, ninety percent (90%) of
your estimated annual incentive award amount will be paid (the First Step
Payment) on or before December 31, 2012, with such amount to be determined based
on our projected income from operations for fiscal year 2012 as reasonably
estimated using the then-available information. The balance, if any, of the
annual incentive award amount earned will be paid (the Second Step Payment) in
2013 as soon as practicable after the audited consolidated financial statements
for fiscal year 2012 have been published and the aggregate amount of the annual
incentive award earned for fiscal year 2012 is determined.


The aggregate amount of your fiscal year 2012 annual incentive award will be
determined based upon our income from operations for fiscal year 2012 as
reported in our audited consolidated financial statements for fiscal year 2012.
Consequently, if the gross amount of the fiscal year 2012 annual incentive award
payment paid to you before year end exceeds the aggregate amount of the award
determined to have been earned by you based on the audited consolidated
financial statements, you will be required to repay any excess amount to the
company. To facilitate any such repayment, to the extent that the repayment
amount is not paid by you to the company via a check or wire transfer, the
company will be entitled to offset any other compensation payable to you from
the company until the overpayment has been recouped in full. This right of
offset is not the company's exclusive remedy in the event of your failure to
repay.


Notwithstanding anything in this letter agreement to the contrary, your annual
incentive award shall not be deemed fully earned and vested, even if paid, to
the extent the incentive award becomes subject to recoupment pursuant to the
provisions of Section 304 of the Sarbanes-Oxley Act (SOX), Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (Dodd-Frank) and any
rules promulgated under either such Act, and/or pursuant to the provisions of
any clawback or recoupment policy adopted by the company, whether now or
hereafter existing. Because the aggregate amount of your fiscal year 2012 annual
incentive award is determined based upon our income from operations for fiscal
year 2012 as reported in our audited consolidated financial statements for
fiscal year 2012, we will treat the entire amount of your fiscal year 2012
annual incentive award as having been paid in 2013 for purposes of the company's
right of recoupment. Specifically and solely for purposes of eligibility for
recoupment under (i) the company's recoupment policy that becomes effective
January 1, 2013, (ii) Section 304 of SOX and (iii) Section 954 of Dodd-Frank,
the entire amount of your fiscal year 2012 annual incentive award will be
considered to have been paid on the date in 2013 when the Second Step Payments
are paid to participants in our annual incentive plan, notwithstanding that the
First Step Payment is paid to you in December 2012 or that you may not be the
recipient of any such Second Step Payment in 2013. If no Second Step Payments
are made to




--------------------------------------------------------------------------------




participants, then the entire amount of your fiscal year 2012 annual incentive
award will be considered to have been paid on the date on which the company's
audited consolidated financial statements for fiscal year 2012 are first
published.


We hope you find this two-step payment process for the fiscal year 2012 annual
incentive award helpful. We do not know whether the two-step payment process
will be followed for future year awards. That determination will be made by the
compensation committee on a year-by-year basis.


If you have questions regarding this payment process, you may contact our Chief
Legal Officer, Matthew Jewell, at 404-362-2468 or at mjewell@forwardair.com.
Otherwise, please return a countersigned copy of this letter to his attention at
Forward Air Corporation, 2750 South Point Drive, Forest Park, GA 30297 to
acknowledge your agreement to the terms and conditions of payment of your fiscal
year 2012 annual incentive award. Please also keep a copy of this letter for
your records.


Kind regards,




Bruce A. Campbell
Chairman, President and
Chief Executive Officer
*****************


ACKNOWLEDGMENT:


By my signature below, I hereby acknowledge that I have read and understand the
contents of this letter and agree that the receipt of any payment in connection
with my fiscal year 2012 annual incentive award shall be subject to the terms
and conditions described in this letter.




By: __________________________________ Date: _________________________




